 PENNSYLVANIALABOR RELATIONS BOARDPennsylvania Labor Relations BoardandThe Boardof Trustees,Seton Hill College, and Seton Hill(College)Professional Association.Case AO-142June 16, 1972ORDER DISMISSING PETITION FORADVISORY OPINIONBy MEMBERSFANNING, JENKINS, ANDKENNEDYOn April 24, 1972, the Pennsylvania Labor Rela-tions Board, a departmental agency of the Common-wealth of Pennsylvania under the Department ofLabor and Industry, herein called the State Board,fileda petition pursuant to Sections 102.98 and102.99 of the National Labor Relations Board'sRules and Regulations, Series 8, as amended,requesting an advisory opinion concerning the StateBoard's jurisdiction over the Board of Trustees,SetonHillCollege,herein called the Employer.On February 3, 1972, Seton Hill (College) Profes-sional Association, herein called the Association, byand through James Patrick Finn, Jr., filed an unfairlabor practice charge with the State Board docketedto Case Number PERA-C-1491-W. In this proceed-ing, the Employer contended that it is subject to thejurisdiction of this Board and not the State Board1Robert C Colemanet al,180 NLRB529,InternationalAir Service, Incof San Juan,PuertoRico,165 NLRB 584627because it is not a public employer within themeaning of Section 301(1) of the Public RelationsAct of the Commonwealth of Pennsylvania, and ithas an income in excess of $1 million. There is alsopending before the State Board a representationproceeding involving the Employer filed on March 6,1972, by the Association, docketed to Case NumberPERA-R-2501-W.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has duly considered the allegations ofthe petition. The Board's Advisory Opinion proceed-ings "are designed primarily to determine questionsof jurisdiction by application of the Board's discre-tionary standards to the `commerce' operations of anemployer."'The basic issue presented herein iswhether the Employer is an "employer" within themeaning of Section 2(2) of the Act or excludedtherefrom as a "political subdivision" (of the Com-monwealth of Pennsylvania). As this issue does notfallwithin the intendment of the Board's AdvisoryOpinion rules, we shall dismiss the petition herein.2Accordingly, it is hereby ordered that, for thereasons set forth above, the Petition for an AdvisoryOpinion herein be, and, it hereby is, dismissed.2 Ibid.197 NLRB No. 81